Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
i.) Applicant’s arguments, see Page 6, filed 10/26/21, with respect to the interpretation of the claims under 35 USC 112f have been fully considered and are persuasive.  The interpretation of the claims under 35 USC 112f has been withdrawn as a result of the amendments to the claims.

ii.) Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive. On Pages 6-10 of the Remarks, the Applicant asserts that Yoshimoto (US Pub No.: 2018/0324351) does not explicitly disclose “calculating a touch area indicating a contact area with the touch panel in the touch panel in the touch operation and controlling whether to validate the touch operation based on the calculated touch 

Yoshimoto discloses a control unit (Control unit 100, Paragraph 0038) configured to calculate a touch area indicating a contact area with the touch panel in the touch operation (In steps S105 and S103, different predetermined areas are set as touch valid and touch invalid area depending on the detection of a proximity of an eye to the EVF, Figure 12; Paragraphs 0087-0089, 0091) and control whether to validate the touch operation based on the calculated touch area (If a determination of a detected touch position is within a touch valid area in S109, the touch operation is determined as valid in S113, Figure 12; Paragraphs 0089-0090),  wherein the control unit controls such that when the approaching to the finder is not made (When the proximity of an eye to the EVF is not detected (NO in S101), Paragraphs 0044-0045; Figure 12), a touch operation with an area that is less than a first threshold on the touch operation surface is validated (Again, if a determination of a detected touch position is within a touch valid area in S109, the touch operation is determined as valid in S113, Figure 12; Paragraphs 0089-0090), and a touch operation with an area that is not less than the first threshold on the touch operation surface is invalidated (When the touch position is not within the touch valid area, the touch operation is determined as being invalid in step S111, Figure 12 and Paragraphs 0086-0091). 
Yoshimoto teaches that when the approaching to the finder is made (When proximity of the eye to the EVF is detected, Figure 12), the touch operation with the area that is not less than the first threshold on the touch operation surface is validated even if the touch operation has the area that is not less than the first threshold on the touch operation surface (It is possible to set the range of the touch valid area (or the touch invalid area) in the operation display unit 126 to an area suitable for the user (S105). Then, it is possible for the photographing device 10 to determine whether the touch-and-movement operation is valid on the basis of whether the start point of the touch-and-movement operation is located within the touch valid area. Once a touch-and-movement operation such as a drag operation is detected, in a case where a start point 30a of the touch-and-movement operation is located within the touch valid area 20 and the touch position is continuously moved within the touch valid area 20, the determination unit 106 determines that the touch-and-movement operation is valid. In the case where the start point of the touch-and-movement operation such as the drag operation is located within the touch valid area, the photographing device 10 determines that the touch-and-movement operation is valid across the touch valid area and the touch invalid area, Paragraphs 0035-0036, 0049-0051, 0055-0058, 0063, 0093; Figures 6-7, 12). With regard to Yashimoto teaching whether or not a touch position is within the valid area, not based on the size of the touch area, let alone in combination with the consideration of whether the finder is approached, the language of a “size of the touch area” is not explicitly mentioned in the language of the claims. Therefore, the Examiner maintains that Yoshimoto still reads on the language of the claims as presently written. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.) Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being implemented by Yoshimoto (US Pub No.: 2018/0324351A1).

With regard to Claim 1, Yoshimoto discloses an image capture apparatus (Photographing device 10, Abstract, Paragraphs 0026-0028; Figures 1-3) comprising: 
an approach detection sensor configured to detect an approaching to a finder (EVF 122) (The detection unit 124 detects whether the eye approaches the EVF 122 using infrared rays or the like. In one example, in a case where an infrared sensor detects an object near the EVF 122, the detection unit 124 determines that the eye is approaching the EVF 122, Paragraphs 0039, 0081, 0083; Figures 1-3); 
a touch panel (configured to detect a touch operation on a touch operation surface provided outside the finder (The detection result acquisition unit 102 acquires a detection result of the touch operation on the operation display unit 126 from the operation display unit 126 which is outside the EVF 122, Paragraph 0039-0040; Figures 1-3); and 
a memory and at least one processor (The control unit 100 uses the hardware such as a central processing unit (CPU), read only memory (ROM), or random access memory (RAM) built in the photographing device 10 to control the overall operation of the photographing device 10, Paragraph 0038 and Figure 3) which function as:
a control unit (Control unit 100, Paragraph 0038) configured to calculate a touch area indicating a contact area with the touch panel in the touch operation (In steps S105 and S103, different predetermined areas are set as touch valid and touch invalid area depending on the detection of a proximity of an eye to the EVF, Figure 12; Paragraphs 0087-0089, 0091) and control whether to validate the touch operation based on the calculated touch area (If a determination of a detected touch position is within a touch valid area in S109, the touch operation is determined as valid in S113, Figure 12; Paragraphs 0089-0090),  wherein the control unit controls such that when the approaching to the finder is not made (When the proximity of an eye to the EVF is not detected (NO in S101), Paragraphs 0044-0045; Figure 12), a touch operation with an area that is less than a first threshold on the touch operation surface is validated (Again, if a determination of a detected touch position is within a touch valid area in S109, the touch operation is determined as valid in S113, Figure 12; Paragraphs 0089-0090), and a touch operation with an area that is not less than the first threshold on the touch operation surface is invalidated (When the touch position is not within the touch valid area, the touch operation is determined as being invalid in step S111, Figure 12 and Paragraphs 0086-0091), and 
when the approaching to the finder is made (When proximity of the eye to the EVF is detected, Figure 12), the touch operation with the area that is not less than the first threshold on the touch operation surface is validated even if the touch operation has the area that is not less than the first threshold on the touch operation surface (It is possible to set the range of the touch valid area (or the touch invalid area) in the operation display unit 126 to an area suitable for the user (S105). Then, it is possible for the photographing device 10 to determine whether the touch-and-movement operation is valid on the basis of whether the start point of the touch-and-movement operation is located within the touch valid area. Once a touch-and-movement operation such as a drag operation is detected, in a case where a start point 30a of the touch-and-movement operation is located within the touch valid area 20 and the touch position is continuously moved within the touch valid area 20, the determination unit 106 determines that the touch-and-movement operation is valid. In the case where the start point of the touch-and-movement operation such as the drag operation is located within the touch valid area, the photographing device 10 determines that the touch-and-movement operation is valid across the touch valid area and the touch invalid area, Paragraphs 0035-0036, 0049-0051, 0055-0058, 0063, 0093; Figures 6-7, 12). 

Regarding Claim 2, Yoshimoto discloses the apparatus according to claim 1, wherein the control unit controls such that when the approaching to the finder is made, a touch operation with an area that is less than a second threshold that is larger than the first threshold to the touch operation surface is validated (In the case where the start point of the touch-and-movement operation such as the drag operation is located within the touch valid area, the photographing device 10 determines that the touch-and-movement operation is valid across the touch valid area and the touch invalid area, Paragraphs 0035-0036, 0049-0051, 0055-0058, 0063, 0093; Figures 6-7, 12), and a touch operation with an area that is not less than the second threshold to the touch operation surface is invalidated (A touch operation on an area outside the touch area is invalid. an area suitable for the user (relevant user) can be set in advance as the touch valid area. Thus, even if the nose strikes the operation display section 126 or the finger of the hand that holds the photographing device 10 touches the operation display section 126 without the intention of the user, it is possible for the photographing device 10 to determine that such contact is invalid, Figure 12; Paragraphs 0091-0092).

In regard to Claim 3, Yoshimoto discloses the apparatus according to claim 1, wherein the control unit controls such that when the approaching to the finder is made, the invalidation of the touch operation based on the area of the touch operation on the touch operation surface is not performed (As discussed above in claim 1, Once a touch-and-movement operation such as a drag operation is detected, in a case where a start point 30a of the touch-and-movement operation is located within the touch valid area 20 and the touch position is continuously moved within the touch valid area 20, the determination unit 106 determines that the touch-and-movement operation is valid. In the case where the start point of the touch-and-movement operation such as the drag operation is located within the touch valid area, the photographing device 10 determines that the touch-and-movement operation is valid across the touch valid area and the touch invalid area, Paragraphs 0035-0036, 0049-0051, 0055-0058, 0063, 0093; Figures 1-3, 6-7, 12). 

Regarding Claim 4, Yoshimoto discloses the apparatus according to claim 1, wherein the touch operation surface is a display surface capable of displaying a captured image (Display unit 126 is capable of displaying a captured image, Paragraphs 0026-0027 and 0030; Figures 1-3). 

In regard to Claim 5, Yoshimoto discloses the apparatus according to claim 1, wherein the control unit executes predetermined processing in accordance with a valid touch operation regardless of an approaching state or a non-approaching state (Regardless of whether the proximity of an eye to an EVF is detected in S101 (approaching/non-approaching state), predetermined processing (S115) is performed in accordance with a valid touch operation in S113, Figure 12; Paragraphs 0063, 0090). 

With regard to Claim 6, Yoshimoto discloses the apparatus according to claim 5, wherein the predetermined processing is processing for determining a focus adjustment position or a tracking target position (In the case where it is determined that the detected touch-and-movement operation such as a drag operation is valid, the processing control unit 110 moves the display position of the operation target of the touch-and-movement operation. Here, the operation target is, in one example, an object such as an autofocus AF frame, Paragraphs 0020, 0063, 0069-0072). 


With regard to method Claim 9 and computer program storing Claim 10, these claims correspond to apparatus claim 1 and are rejected as discussed in the above rejection to apparatus claim 1, (Also see Paragraphs 0099, 0142-0143; Claim 20). 



5.) Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697